252 F.2d 789
Richard Willard KAY, Appellant,v.UNITED STATES of America, Appellee.
No. 13200.
United States Court of Appeals Sixth Circuit.
Feb. 17, 1958.

Appeal from the United States District Court for the Western District of Tennessee, Memphis; William E. Miller, Judge.
Leo J. Breslin, Cincinnati, Ohio (appointed by the court), for appellant.
Millsaps Fitzhugh, U.S. Atty., Edward N. Vaden, Asst. U.S. Atty., Memphis, Tenn., for appellee.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
This is an appeal from denial of the application of appellant for vacation of sentence after a full hearing in the United States District Court for the Western District of Tennessee.  The opinion of District Judge William E. Miller, sitting by designation, was made and properly constituted his findings of fact and conclusions of law.  His opinion makes it crystal clear that the regular judge of the district Honorable Marion S. Boyd, consented to the entry of a plea of nolo contendere by appellant only after careful inquiry as to whether appellant understood his plea, and that the plea of nolo contendere upon which appellant was sentenced was voluntarily and understandingly made by him.


2
Accordingly, the judgment of the district court is affirmed for the reasons stated in the opinion of Judge William E. Miller, his findings of fact being supported by over-whelming evidence and his conclusions of law being correctly drawn.  See also 6 Cir., 233 F.2d 422.